United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2465
                                  ___________

Miguel Zacarias Lorenzo-Gonzales,    *
                                     *
             Petitioner,             *
                                     * Petition for Review
      v.                             * of an Order of the
                                     * Board of Immigration Appeals.
Alberto Gonzales, United States      *
Attorney General; Michael Chertoff,  *
Secretary of Department of Homeland *       [PUBLISHED]
Security,                            *
                                     *
                         1
             Respondents.            *
                                ___________

                            Submitted: August 3, 2005
                               Filed: August 18, 2005
                                ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Guatemalan citizen Miguel Zacarias Lorenzo-Gonzales (Lorenzo) petitions for
review of an order of the Board of Immigration Appeals, which affirmed without


      1
       Alberto Gonzales, who has been appointed to serve as Attorney General of the
United States, and Michael Chertoff, who has been appointed to serve as Secretary
of the Department of Homeland Security, are substituted as respondents pursuant to
Federal Rule of Appellate Procedure 43(c).
opinion an Immigration Judge’s (IJ’s) denial of asylum, withholding of removal,
relief under the Convention Against Torture (CAT), and voluntary departure.2

       After careful review of the record, we conclude that the IJ’s decision after a
July 2000 hearing is supported by substantial evidence on the record as a whole. See
Menendez-Donis v. Ashcroft, 360 F.3d 915, 919 (8th Cir. 2004) (standard of review).
The IJ found Lorenzo failed to show past persecution based on his service in the Civil
Patrol--a voluntary, unarmed force set up by the Guatemalan military to watch and
report on guerilla activity--and a September 1994 incident when several unidentified
armed men threatened Lorenzo’s wife and told her, “[I]f you find your husband, hand
him over to us.” See id. at 917-19 (rejecting Guatemalan citizen’s asylum claim
where, inter alia, there was “lack of clear evidence” as to identity of her attackers or
motives for attacks); Fisher v. INS, 291 F.3d 491, 497-98 (8th Cir. 2002) (one
episode of threats and physical roughness was insufficient to show past persecution);
Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (unfulfilled threats alone do not
constitute past persecution, unless they are so menacing as to cause significant actual
suffering or harm; where petitioner was not closely confronted or otherwise harmed,
he did not suffer past persecution from threats).

       The IJ also found Lorenzo failed to show a well-founded fear of future
persecution because 1997-1999 State Department reports indicated that, since
Lorenzo’s 1994 departure from Guatemala, the guerrillas had signed peace accords
with the Guatemalan government and had disbanded and renounced violence. See
Gebrehiwot v. Ashcroft, 374 F.3d 723, 726 (8th Cir. 2004) (IJ may reasonably rely
on State Department’s assessment of current country conditions as they relate to
likelihood of future persecution); Melecio-Saquil v. Ashcroft, 337 F.3d 983, 986-87


      2
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Dominguez v. Ashcroft, 336 F.3d 678, 679 n.1 (8th
Cir. 2003).

                                          -2-
(8th Cir. 2003) (dramatic changes in Guatemala after 1996 peace accords prevented
dated events from translating into objectively reasonable fear of persecution);
Regalado-Garcia v. INS, 305 F.3d 784, 788 (8th Cir. 2002) (objective reasonableness
of petitioner’s fear of future persecution is undermined by changed country
conditions).

       In addition, because Lorenzo failed to meet the burden of proof on his asylum
claim, his application for withholding of removal necessarily fails as well, see Turay
v. Ashcroft, 405 F.3d 663, 667 (8th Cir. 2005) (withholding-of-removal standard is
more rigorous than asylum standard); we see no basis in the record for CAT relief, see
Habtemicael v. Ashcroft, 370 F.3d 774, 780-82 (8th Cir. 2004) (discussing
considerations relevant to relief under CAT); and we lack jurisdiction to review the
denial of voluntary departure, see 8 U.S.C. § 1229c(f) (no court shall have
jurisdiction over appeal from denial of voluntary departure).

      Accordingly, we deny the petition.
                     ______________________________




                                         -3-